DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/28/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
Claims 1,-2, 6-10 have been amended.
Claims 1-3, 6-22 are pending.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-3, 6-19 are under examination.

In view of Applicant’s claim amendments, only the following rejections remain.  Applicant’s arguments relevant to any new grounds of rejection will be addressed below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3, 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 3 indefinite in the recitation of step ii) determining the relative amounts of IL-6, IL-8, IL-12, and TNF-alpha.  It is not clear what is being determined. For example, is the amount the cytokine produced by the dendritic cell in the preceding step to be determined?  Or is the claim intended to indicate determining amount of the factors that can be added to induce partial maturation?  For the purpose of examination step ii) is being interpreted as determining the relative amounts produced by the activated partially mature dendritic cells in step i).  
	Claim 6-8 recite that  “the threshold amount produced by the partially mature and activated dendritic cells”  is within certain ranges for each cytokine, for example, at least about 75 to about 100 mg/1 million cells/24 hours.  The claim depends from claim 2.  Claim 2 is directed to a method comprising determining amounts of cytokines and comparing the amounts to a threshold amount, and adding an agent to increase the amounts of the cytokines produced by partially mature and activated dendritic cells to above the threshold amount.  Thus, claim 2 defines an amount of cytokines produced by partially matured and activated dendritic cells, as well as a threshold amount for comparison, but does not recite  a “threshold amount produced by the partial mature and activated dendritic cells”.  There is insufficient antecedent basis for the term in claims 2 to establish the intended scope of claims 6-8.    For example, are the recited ranges intended to refer to amounts produced by the partially mature and activated dendritic cells after contact with an agent in step v) or do they refer to amounts produced by said dendritic cells in step ii)?  Or are the amounts recited in claims 6-8 intended to refer to the threshold amount itself?  In this regard, it is also unclear how the comparison is to be made, since the method encompasses any timeframe of incubation, however, the amounts recited in claims 6-8 are per 24 hour period.  Do the claim require performing the determining steps after 24 hours?  Is the determining step any time period as compared to a 24 hour threshold? The scope of the claims cannot be established. For the purposes of examination, the claims are being interpreted as reciting a threshold amount that is the basis for comparison.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2, 9-16 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Jin et al., 2010 (of record).
Jin et al. teach a method of testing for the quality human dendritic cells for therapy (i.e. a method for determining immunotherapeutic potential) comprising preparing activated dendritic cells by culturing immature dendritic cells with maturation agents for 6, 8, or 24 hours and determining the amounts of IL-8, IL-6, TNF-alpha, IL-12 produced by said dendritic cells (see pages 5-6 and Fig. 5 and Table S5, in particular). Jin et al. teach further stimulating said dendritic cells by adding CD40 ligand (i.e. an agent) which further increases  expression of TNF, IL-8, IL-6, and IL-12  (i.e. increasing potency by bringing the amount above the threshold amount, see Fig. 6 and Table S5 in particular).  Jin et al. teach comparing the amounts produced to provide a fold change before and after contacting with maturation agents and after CD40L treatment, i.e. comparing to a threshold.  Jin teach that the amounts of each of IL-12, TNF, IL-8, and IL-6 are lower without CD40L treatment than after CD40L treatment, i.e. the amounts were determined to be below a “threshold” before CD40L treatment, and above a “threshold” after CD40L treatment.   Jin et al. teach preparing the activated/mature dendritic cells by isolating human PBMCs, enriching monocytic precursors, culturing the precursors with GM-CSF and IL-4 to generate immature human dendritic cells, activating the immature human dendritic cells with LPS/IFN-gamma, and washing the resulting dendritic cells (see page 2, in particular).  Jin et al. teach that the monocytic precursors are isolated by elutriation (i.e. non-activated, see page 2, in particular). Jin et al. teach that the precursors are obtained from a healthy individual, which would inherently be HLA-matched to some other individual to be treated.  Regarding claim 13, this refers to a intended use limitation since the claims do not actually require treatment, i.e. any individual could be an “individual to be treated”.  
The instant specification on page 20 discloses that a time period for partial maturation can be 5 to about 19 hours, or more.  Jin teaches determining the cytokine levels at  6, 8, or 24 hours after induction of maturation, and these dendritic cells can be thus considered “partially mature” at the time periods used in Jin, and as recited in the instant claims.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., 2010 (of record), in view of Shankar et al., 2003.
The teachings of Jin are describe above.
The reference differs from the claimed invention in that it does not explicitly teach BCG for maturation.  
Shankar teaches BCG and IFN-gamma can be used as maturation agents for dendritic cells, and that it has potential for producing dendritic cells for immunotherapy.  Shankar teach using heat inactivated BCG at 4.1 x 105, 1.6 x 106 CFU/ml and 10-1000 U/ml IFN-gamma (see page 5, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use BCG/IFN-gamma, as taught by Shankar, as the maturation agents in the method of evaluating quality and potency of dendritic cells taught by Jin. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Shankar teaches BCG and IFN-gamma can be used as maturation agents for dendritic cells, and that it has potential for producing dendritic cells for immunotherapy.  Thus, the ordinary artisan would be motivated to optimize timing and concentration of BCG/IFN-gamma and determine optimal kinetics of cytokine production using the method of Jin.  Regarding claims 6-8, it is noted that routine optimization could be used to arrive at levels of the recited cytokine at levels above the “threshold amounts” recited in the claims.  For example, TNF levels in Table S5 of Jin are 479 pg/ml using 100,000 cells/ml after “partial maturation” which could be converted to 0.479ng /100,0000 cells or  4.79 ng/1 million cells, which indicates at least one cytokine (TNF) which is below the threshold.  Jin also teaches after subsequent CD40L treatment, TNF is increase 26 fold, i.e. to 125 ng/1 million cells, which is above the claimed threshold. Jin also teaches in Table S5 that amounts of IL-12, TNF, IL-6, and IL-8 after CD40L are generally close to or above the amounts recited in present claims.  As the references teaches the desirably to cytokine production for potency, it would also be routine to optimize the culture conditions to provide for levels above the threshold in the present claims after CD40L treatment, or to optimize maturation agents by sequential application to dendritic cells to determine which protocols  could provide the highest level of cytokine production. 
Applicant argues that Jin does not teach which levels of cytokines would be associated with potency, nor the selection of those partially mature and activated populations that would be use for treating an individual with advanced cancer.
The claims do not require selecting dendritic cells with a particular potency for treating cancer. 

Claims 2, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/074341, in view of Jin et al., 2010, and WO2010/132867 (of record).
WO2009/074341 teaches a method for producing human dendritic cells with increased potency comprising providing immature dendritic cells, contacting said immature dendritic cells with at least one dendritic cell maturation agent/TLR agonist to produce a partially mature dendritic cell, as defined by their capacity to secrete IL-12 (i.e. an activated dendritic cells), and manipulating said dendritic cells by introducing a nucleic acid molecule encoding CD40L (i.e.an agent), such that the dendritic cells maintain stimulatory capacity by continued and increased IL-12 secretion for at least 24 or 48 hours thereafter (see pages 6-8, in particular).  WO2009/074341 teaches that the semi matured dendritic cells (smDC or an activated DC) are produced by contact with a maturation agent and IFN-gamma (see page 9, in particular). WO2009/074341 teaches obtaining the dendritic cells by isolating monocytic precursors from peripheral blood by centrifugation (i.e. non-activated), culturing with GM-CSF and IL-4 to provide immature dendritic cells (see pages 17-18, in particular).  WO2009/074341 teaches that the maturation factor can be inactivated BCG (see page 18, in particular). WO2009/074341 teaches that the semi matured dendritic cells express IL-12, but that feedback signaling will down modulate the release of IL-12 to baseline levels after about 24 hours.  See also Fig. 3 where it is shown CD40L transduction performed 48 hours after contact with maturation agents (LPS/IFN-gamma) increases IL-12 production, i.e. increasing IL-12 above a threshold and increasing potency. Thus, it would be apparent to the ordinary artisan that the semi mature dendritic cells exposed to maturation signals alone express IL-12 of insufficient levels (i.e. below a “threshold” level), while further contacting the smDC with the CD40L expression vector causes sustained and elevated levels of IL-12 sufficient for sustaining immune activation, i.e. above the “threshold level”.  Additionally, WO2009/074341 also teaches that maturation stimulus triggers biologically relevant levels of IL-12 secretion only between 12 and 24 hours after exposure to the maturation signal and that IL-12 levels determined at 6 hours after maturation are increased to a biologically relevant level (see Fig. 4 and page 35).  Thus, it is apparent that at the time of contact with said CD40L expression vector at 6 hours after maturation, said semi matured/activated dendritic cells have been determined to produce less than biologically relevant levels of IL-12, i.e. they produce IL-12 levels below a biologically relevant “threshold”.  However, WO2009/074341 also teaches that after contact with said CD40L expression vector the dendritic cells produce increased levels of IL-12, i.e. the level of IL-12 has been brought above the biologically relevant threshold amount.  WO2009/074341 teaches that dendritic cells obtained by the disclosed method can be for treating an HLA matched individual, or can be obtained from the individual to be treated (see page 17, in particular).  Furthermore, although not explicitly taught, it would be obvious and routine to wash the dendritic cells after that contact with maturation agents, but before contact with the CD40L vector agent. 
WO2009/074341 does not teach explicitly teach determining IL-6, TNF-alpha, and IL-8.
Jin et al. teach a method of testing for the quality of mature, i.e. activated dendritic cells for therapy (i.e. a method for determining immunotherapeutic potential) comprising preparing mature (i.e. activated) dendritic cells, determining the amounts of IL-6, IL-8 and IL-12 produced by said dendritic cells and comparing the amount to that produced by immature dendritic cells or matured dendritic cells before CD40L activation (i.e. a threshold amount), and determining that the dendritic cells express increased levels of IL-6, IL-8, TNF, and IL-12 (see pages 5-6 and Fig. 5, in particular). Jin et al. teach that IL-8 is a useful biomarker for assessing mature dendritic cells (see Table 3 and 12, in particular).  Jin teach that when performing cellular therapies it is important to assess the manufacturing process to ensure for consistency and potency of the resulting cells and that cellular therapy laboratories test the function of dendritic cells by measuring their ability to produce cytokines (see page 2, in particular). Jin also teach that analyzing kinetics of DC maturation is useful to assess the qualify of the resulting dendritic cells (see abstract, in particular).
Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity (see page 4, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further determine the relative amount of TNF, IL-6, and IL-8, as taught by Jin et al., in addition to IL-12 when performing the method WO2009/074341. The ordinary artisan would be motivated and have a reasonable expectation of success in doing so, since Jin et al. teach analyzing the kinetics of DC maturation is useful to assess quality of the dendritic cells, and for ensuring consistency and potency. Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity. Furthermore, optimization of the amount of BCG and IFN-gamma, as well as the particular levels of cytokine produced per million cells would be routine and well within the purview of the ordinary artisan.  Regarding claims 6-8, it is noted that routine optimization could be used to ensure production of the recited cytokine at levels above the “threshold amounts” recited in the claims.  For example, TNF levels in Table S5 are 479 pg/ml using 100,000 cells/ml, which could be converted to 0.479ng /100,0000 cells or  04.79 ng/1 million cells, which indicates at least one cytokine (TNF) which is below the threshold.  Jin also teaches after CD40L treatment, TNF is increase 26 fold, i.e. to 125 ng/1 million cells, which is above the claimed threshold. Jin also teaches in Table S5 that amounts of IL-12, TNF, IL-6, and IL-8 after CD40L are close to or above the amounts recited in the instant claims.  As the references teach the desirably to cytokine production for potency, it would also be routine to optimize the culture conditions to provide for levels above the threshold in the present claims. 
Applicant argues that the present claims do not suggest increasing potency by genetic engineering.
	Claim 2 recites adding an agent that can induce production of the cytokines, and the nucleic acid molecule encoding CD40L would be within the scope of the instant claims.  
Applicant argues that in the presently claimed method, only those partially mature dendritic cell above a threshold are admisntered to an individual with advanced cancer.
The present claims recite no limitations regarding administration to an individual with advanced cancer. 
Applicant argues that Jin is directed to testing the quality of mature dendritic cells, and there is nothing in Jin to disclose or suggest that determining combination of cytokines can determine immunopotency.
Jin specifically teaches that  analyzing kinetics of DC maturation, including cytokines produced during and after the maturation process is useful to assess the qualify and potency, i.e.  “immunotherapeutic potency” of the resulting dendritic cells (see abstract and page 2, in particular).  Thus, the ordinary artisan would be motivated to determine the expression of the biomarkers taught by Jin, including IL-8, IL-12, TNF, and IL-6, in the DC manufacturing process of WO2009/074341 in order to assess quality, potency, and consistency of the dendritic cells as explicitly taught by Jin.

Claims 2, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield et al., 2008, in view of WO2004/053072 and WO2010/132867 (all of record).
Butterfield teaches a method evaluating immunotherapeutic potency of dendritic cell populations comprising preparing activated dendritic cell populations by treating immature dendritic cells with at least one dendritic cell maturation agent.  Butterfield further teaches determining the amount of IL-12 produced by the dendritic cells, which is less than 10 pg/ml, i.e. below a threshold (see  page 91 and Table 6 “DC alone”, in particular).  Butterfield teaches further activating said dendritic cells by treating them with CD40L (i.e. an agent), which induces elevated levels of IL-12, i.e. above a threshold value (see Table 6, in particular).   The instant specification on page 20 discloses that a time period for partial maturation can be 5 to about 19 hours, or more.  In Table 6, Butterfield teaches 24 hours after induction of maturation, can be thus considered “partially mature”.  Additionally, Butterfield also teaches that maturation time can be varied and teaches using the same assay with CD40L stimulation to determine IL-12 levels with dendritic cells that had been matured for 4 hours (i.e. partially matured dendritic cells, see Table 5, in particular).  Butterfield also teach that the assay can include measuring levels of other cytokines in addition to IL-12, including TNF-alpha, IL-6, and IL-8 (see page 96 and 98, in particular). Therefore, it would be obvious to perform the assays of Butterfield as disclosed in Table 5 and 6, including TNF-alpha, IL-6, and IL-8 production in the assays as specifically suggested by the cited reference.  Butterflied teach that the assay is useful for evaluation dendritic cell culture conditions and determining in vivo efficacy of DC based vaccines (see abstract in particular). Butterfield teaches providing immature dendritic cells by obtaining monocytes from peripheral blood by elutriation (i.e. non-activated), and culturing said monocytes with GM-CSF and IL-4 (see page 91, in particular). 
Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity (see page 4).
WO 2004/053072 teaches a method of semi-mature dendritic cells for immunotherapy (see page 3, in particular). WO 2004/053072 teaches that the dendritic cells can be particularly matured with maturation agents including BCG, and IFN-gamma, and teaches BCG of 105-107 cfu per ml and IFN-gamma at 100-1000 U/ml (see page 4 and 19, in particular). WO 2004/053072 teaches that the dendritic cell can be produced from the patient having the tumor, or from an HLA matched donor (see page 5, in particular). WO 2004/053072 teaches contacting with the maturation agents for about 1-10 hours (see page 10, in particular). WO 2004/053072 teaches monitoring the partial maturation of the dendritic cells, including for cytokine production, and teaches that typical cytokines produced by the partially mature dendritic cells include TNF-alpha, IL-6, and IL-12, which are not typically produced by immature dendritic cells  (i.e. comparing to a threshold amount, see pages 11 in particular).  
Therefore, it would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the DC potency assay of Butterfield, to evaluate potency of the dendritic cells of WO 2004/053072. The ordinary artisan would be motivated to do so, since Butterfield teach that the assay is useful for  evaluation of dendritic cell culture for predicting in vivo efficacy of DC based vaccines. Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity, thus providing further motivation to assess their levels in the assay of Butterfield for ensuring dendritic cell potency. Regarding claims 6-8, it is noted that routine optimization could be used to ensure production of the recited cytokine at levels above the “threshold amounts” recited in the claims, since the references teach the desirably to cytokine production for potency, it would also be routine to optimize the culture conditions to provide for levels above the threshold in the present claims. 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/053072, in view of Jin et al., 2010 and WO 2010/132867 (all of record).
WO 2004/053072 teaches a method of producing an anti-tumor immune response comprising producing a partially, i.e. semi-mature dendritic ell, and administering said dendritic cell to an individual having a tumor (see page 3, in particular). WO 2004/053072 teaches that the dendritic cells can be particularly matured with maturation agents including BCG, and IFN-gamma, (see page 4, in particular). WO 2004/053072 teaches that the dendritic cell can be produced from the patient having the tumor, or from an HLA matched donor (see page 5, in particular). WO 2004/053072 teaches that the semi-mature dendritic cells are produced by obtaining monocyte  dendritic cell precursor from peripheral blood and culturing in GM-CSF and IL-4 to produce immature dendritic cells, and then treating the immature dendritic cells with said maturation agents (see pages 9-10, in particular). WO 2004/053072 teaches contacting with the maturation agents for about 1-10 hours (see page 10, in particular). WO 2004/053072 teaches monitoring the partial maturation of the dendritic cells, including for cytokine production, and teaches that typical cytokines produced by the partially mature dendritic cells include TNF-alpha, IL-6, and IL-12, which are not typically produced by immature dendritic cells  (i.e. comparing to a threshold amount, see pages 11 in particular).  WO 2004/053072 teaches the importance of ensuring that the administered dendritic cells are partially mature, and not immature or fully mature, since fully mature dendritic cells lose the ability to take up antigen and immature dendritic cells are sensitive to the immunosuppressive tumor microenvironment  (See page 11-12, in particular).
The reference differs from the claimed invention in that it does not explicitly teach determining IL-8.
Jin et al. teach a method of testing for the quality of maturing, i.e. activated human dendritic cells for therapy (i.e. a method for determining immunotherapeutic potential) comprising contacting immature dendritic cells with maturation agents and determining a molecule signature at different times after maturation, such as 4, 8, or 24 hours after maturation induction.  Jin et al. teach that certain genes are upregulated early in DC maturation, in particular, they teach that IL-8 is upgrelated 4-8 hours after induction of maturation (see Table 3 and page 12, in particular).  Jin also teach determining TNF, IL-12, and IL-6 during maturation. Jin teach that when performing cellular therapies it is important to assess the manufacturing process to ensure for consistency and potency of the resulting cells and that cellular therapy laboratories test the function of dendritic cells, and that additionally biomarkers would also be useful (see page 2, in particular). Jin teaches that monitoring the kinetics of maturation is useful for assenting quality of dendritic cells for immunotherapy (see abstract).
Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine relevant biomarkers of DC maturation, such as production of cytokines like TNF, IL-12, IL-6, and IL-8, as taught by Jin, as a quality control measure for the dendritic cells produced in the method of WO 2004/053072. The ordinary artisan would be motivated to include IL-8 in the evaluation in particular, since WO 2004/053072  teaches the importance of ensuring partially mature, rather than immature or fully mature dendritic cells are selected, and Jin teaches that IL-8 is specifically induced early in DC maturation, and would therefore be recognized as a biomarker that could be used to identify partially mature dendritic cells.  Additionally, WO 2010/132867 teaches that IL-6, IL-8, IL-12, and TNF-alpha are  important in anti-tumor immunity, are associated with recruitment of immune system cells, antigen uptake and dampening of regulatory cell activity, thus providing further motivation to assess their levels for ensuring dendritic cell potency. The ordinary artisan at the time the invention was made would have been motivated to perform the cytokine determinations and to compare with a threshold amount, to ensure consistency and potency of the dendritic cells as taught by Jin and WO 2004/053072.  For example, both Jin and WO 2004/053072 teach that partial maturation induces cytokine production relative to immature dendritic cells, and the ordinary artisan could readily envision ensuring that the levels of IL-8, TNF, IL-6, and IL-12 were above the immature dendritic cell threshold to provide partially mature dendritic cells with immunotherapeutic potency, since WO 2004/053072 explicitly teaches that said partially mature dendritic cells are more “potent” than immature dendritic cells.  Regarding the limitation of treating a patient with advanced cancer, it is noted that WO 2004/053072 teach administration to a patient with a palpable tumor of particular size (see page 16, in particular), and this would be recognized to be a type of “advanced” cancer, compared to those with non-palpable or just developing tumors, for example, and thus meet the limitations of present claims. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644